Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 the addition of “only” with respect to the right local reinforcement being disposed “only inside the right fly rail”, rendering the claim generally indefinite and unclear. While the local reinforcements are shown disposed “inside” the channel of a right fly rail, it appears to be misleading to claim it as “only inside the right fly rail” because the reinforcement also extends around the end of ladder rungs, and within and around guide brackets and base rail sections, as clearly seen in at least figure 12 of the applicant’s disclosure. It appears the applicant is trying to limit where the local reinforcement is positioned, however the inclusion of “only” in the claim language results and indefiniteness as to what and where certain components are to be considered positioned. It appears removal of the word “only” would correct this indefinite issue.
With respect to independent claim 11, lines 9-10, the recitation “in an area and returned to the door in the local reinforcements attached by rivets to the right rail” renders the claim generally indefinite and unclear. It appears there is either a typographical error or in incomplete limitation included in claim 11 as this claim language is not currently clear to the examiner. It is unclear what “in an area and returned to the door” is referring to or could possibly be auto corrected from. For purposes of examination the words “in an area and returned to the door in” will be treated as a typographical error not intended to be in the claim as the applicant does not make any reference to this claim language in the disclosure or remarks. Appropriate correction and clarification are required.
Claims 6 and 18 are replete with indefinite and unclear claim language. The following are some non-limiting examples.
Claim 6, line 4 it is unclear if the “fly support B” is the same as, part of, or in addition to the “fly section” claimed in claim 1. This language also appears in claim 18. The rejection with respect to claim 6 was given in the previous office action however it has not been addressed in either the claims or the remarks.
With respect to claim 6, lines 6-7, it is unclear if the “vertical force” is the same as “loads” set forth in claim 1. This language also appears in claim 18. The rejection with respect to claim 6 was given in the previous office action however it has not been addressed in either the claims or the remarks.

Claim 6, line 8 it is unclear if “base support A” is the same as, part of, or in addition to the “base section” in claim 1. This language also appears in claim 18. The rejection with respect to claim 6 was given in the previous office action however it has not been addressed in either the claims or the remarks.
Claim 6, line 9, it is unclear if “fly support A” is the same as, part of, or in addition to the fly section claimed in claim 1. This language also appears in claim 18.
Again, claims 6 and 18 are replete with indefinite and unclear claim language. Applicant is required to thoroughly review the claim and make sure all limitations and features are clearly set forth. 
Dependent claims not directly named are rejected for being dependent upon an unclear claim.
Appropriate correction and clarification is required.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagle (US 2,594,070) in view of Merrill (US 786,658).
Reagle discloses:
Claims 1 & 11: An extension ladder (10; figure 1; col. 1, lines 1-4) comprising:
a base section (figure 1 is described as showing a portion of a ladder and col. 1, lines 1-4 disclose the invention relates to “particularly extension type ladders”; it is understood that an extension ladder would comprise at least two section: a base section and a fly section) having a right base rail (RH 11 of base section) and a left base rail (LH 11 of base section) in parallel and spaced relation with the right base rail (figure 1), and base rungs (12; figure 1) attached to and between the right base rail and the left base rail (figure 1);
 a fly section (figure 1 is described as showing a portion of a ladder and col. 1, lines 1-4 disclose the invention relates to “particularly extension type ladders”; it is understood that an extension ladder would comprise at least two sections, a base section and a fly section) having a right fly rail (RH 11 of fly section) and a left fly rail (LH 11 of fly section) in parallel in spaced relation with the right fly rail, and fly rungs (12) attached to and between the right fly rail and the left fly rail (figure 1), and a right local reinforcement (18) disposed only inside the right fly rail (figures 1-4; reinforcing plate is disclosed as being snuggly fit within the grooves of recess 14) extending between a bottom of the right fly rail and an upper portion of the right fly rail below the top of the right fly rail (figures 1-4), the right local reinforcement a separate piece from the right fly rail (figures 1-4), the local reinforcement attached d by rivets (32) to the right fly rail (figures 1-4), loads applied to the right fly rail transmitted to the right local reinforcement (col. 1, lines 7-11 and 38-46).











    PNG
    media_image1.png
    1157
    672
    media_image1.png
    Greyscale

While Reagle discloses the ladder construction to be of extension ladder type (col.1, line 1-4), he does not disclose the well-known brackets of the base section for allowing sliding of the fly section. 
However, Merrill teaches: guide brackets (4, 5; figures 1, 2) attached to the base section (1) which hold the base section and fly section together (figures 1, 2) and allow the fly section to slide relative to the base section (figures 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to provide the extension ladder of Reagle with guide brackets on the base section to hold the base section and fly section together and allow the fly section to slide relative to the base section, as taught by Merrill, as it is an old and well-known practice in the art to slidably connect sections of extension ladders using guide brackets secured to the base section, offerings smooths adjustability while holding the ladder sections in position against one another.

Reagle also discloses:
Claim 2 & 12: The ladder of claim 1 wherein the right local reinforcement has a top (top edge of 18) which is adjacent a top flange of the right fly rail (figures 1-4) and a bottom (bottom edge of 18) which is adjacent a bottom flange of the right fly rail (figures 1-4), the right fly rail has a left web (left hand side of rail), the top flange attached to the left web and the right web (figures 1-4), the bottom flange connected to the left web and in spaced relation with the top flange (figures 1-4; note that with the many different sides and flanges of 18 and 11 there are multiple ways these features can be anticipated).
Claim 3 & 13: The ladder of claim 2 including a first fly rung (of the plurality of fly rungs), the first fly rung extends through the left web and the right local reinforcement (figures 1 & 3).
Claim 4 & 14: The ladder of claim 3 wherein the right local reinforcement top is a right top flange (figures 1 & 2) and the right local reinforcement bottom is a right bottom flange (figures 1 & 2), and the right local reinforcement has a middle element (figure 2) attached to and between the right top flange and the right bottom flange (figures 1-4).
Claim 5 & 15: Merrill teaches wherein the guide brackets (4, 5) include a right base guide bracket attached to the right base rail and holds the right fly rail (figures 1 & 2).
With respect to claims 16 and 17 and the claimed dimensions, examiner refers to MPEP 2144.04 IV. A. Changes in Size/Proportion, wherein it is explained that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in the claim to an old process so scaled” and “the Federal Circuit held that, where the only difference between the prior art in the claims was a recitation of relative dimensions of the claimed device in the device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patently distinct from the prior art device.” With respect to the claims, examiner notes there would be a finite number of dimensions usable for the right local reinforcement, as too long, or wide, a reinforcement would protrude beyond the edges of the ladder, and too short or narrow a reinforcement would not provide the desired and or adequate support. Examiner also refers to MPEP 2144.04 IV. B. Changes in Shape and V. Making Portable, Integral, Separable, Adjustable, or Continuous, wherein it is explained that making standard dimensional and fit adjustments would be obvious to a person of ordinary skill in the art looking to modify or adjust known materials or mechanism for particular application. Any one of ordinary skill in the art would find it obvious to select a length of local reinforcement that does not hinder use of the ladder, but provides the necessary reinforcement, and size and apply the reinforcement to known standard ladders for daily use and industrial applicability.

Allowable Subject Matter
Claims 6-8 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634